The Surrogate.
The accounts of the administratrix, Mrs. Christie, are settled, but the question of her marriage with the intestate is raised on this settlement. ' This objection is made by the father and brother of the intestate, who allege that she was not the lawful wife, and claim the entire assets.
.It Appears that the .parties lived together as husband *82and wife in this city for several years. The intestate procured a policy of insurance on his life, which he left in her possession. On his- death,, ho quéstion of marriage was raised by his family. On the contrary, the brother-joined in the petition óf the widow for administration, and accepted the letters jointly with her. This shows a recognition by the family, which, added to' the evidence of ■cohabitation,:reputation and acknowlegmeht,- makes -the legal presumption that the-connection was matrimonial, not meretricious.' Had It been’of-the'latter nature, opposition ■ would naturally have been made by the father and brother, to the issuing of letters to her' as the widow. 1 -
. ‘ The presumption being in' favor of the- marriage relation, no evidence sufficient to overcome'it, has, in my opinion, been given. - The administratrix -is' entitled tb her share;" as widow; bn a final settlement, • ' ' -'
' The present proceedingis a compulsory one’. The administratrix- has had this estate in her hands four years and a half. She has never brought in her accounts, voluntarily, for 'settlement. When ordered to account, she set up ah unfounded claim to the proceeds of the life policy, -which did'.not belong'to her, but to' the estate. - She alleged an assignment of it to her, which she' did 'not attempt to prove. _ And as:- she has .used the funds- of the estate for all this- time, without charging herself-with interest, I phall .charge her personally. with- interest añd 1 with' the - expenses of this compulsory .accounting." -.' :■ :